     Case 2:16-cr-00573-JS Document 43 Filed 10/18/18 Page 1 of 1 PageID #: 81

              CRIMINAL CAUSE FOR STATUS CONFERENCE
BEFORE: Bianco,J.

DATE: 10/18/2018           TIME: 1:00 p.m.       Time in court: 15 min.

DOCKET NUMBER:        CR-16-0573           TITLE: USA v. Itzhak Hershko

DEFT NAME: Itzhak Hershko
 X PRESENT     NOT PRESENT              IN CUSTODY       X   ON BAIL

ATTY FOR DEFT: Steven Scaring
  X PRESENT       NOT PRESENT               X   RETAINED       C.J.A.
                                                 FED. DEF. OF NY, INC.

A.U.S.A.: Christopher Caffarone             DEPUTY CLERK: Michele Savona

PROBATION:

COURT REPORTER:          P. AUERBACH         E. COMBS          P. LOMBARDI
    M. FOLEY               D. TURSI          O. WICKER

FTR: 1:24-1:26

OTHER

INTERPRETER:


 X     CASE CALLED.     ALL COUNSEL PRESENT.      CONFERENCE HELD.

 X     SPEEDY TRIAL INFORMATION:
       CODE TYPE: X-           START DATE: 5/9/2018 XSTRT
                                 STOP DATE: 1/29/2019 XSTOP

 X      MOTIONS TO BE MADE BY 12/3/2018

 X      RESPONSE BY GOVERNMENT BY 1/7/2019

 X      REPLY IF ANY BY 1/14/2019

 X      ORAL ARGUMENT SET FOR: 1/18/2019 at 1:30 P.M.

 X      JURY SELECTION & TRIAL SCHEDULED FOR 1/29/2019 at 9:30 am

        FINAL PRETRIAL CONFERENCE SET FOR

        OTHER:
